DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,867,220 (hereinafter ‘220). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘220
Claim 2:

capturing, by an image sensor, a first image captured at a first image capture time from a first image viewpoint;

capturing, by a depth sensor, a first depth image including first depth information, wherein the first depth information is captured from a first depth viewpoint at a first 

generating, by an inertial sensor, a first set of inertial signals and a second set of inertial signals, wherein the first set of inertial signals is generated at a first inertial-sensor- measurement time and conveys a first set of values that is used to determine a first set of motion parameters, wherein the second set of inertial signals is generated at a second inertial-sensor-measuremoent time and conveys a second set of values that is used to determine a second set of motion parameters;

determining an interpolated set of values of one or more interpolated motion parameters based on the first set of values and the second set of values, wherein the interpolated set of values corresponds to a point in time between the first inertial-sensor- measurement time 

generating, based on the interpolated set of values, a first re-prajected depth image representing the first depth information included in the first depth image as if the first depth image had been captured at the point in time; and

generating a composite set of data by combining information from the first image, the first re-projected depth image, and the interpolated set of values.


capturing, by an image sensor, images from viewpoints, the images including chromatic information, the chromatic information of individual images indicating one or more colors viewable by the image sensor from individual viewpoints of the image sensor, wherein the images include a first image captured at a first image capture time from a 

generating, by an inertial sensor, inertial signals that convey values that are used to determine motion parameters characterizing position and orientation of the inertial sensor 

determining the first set of values of the first set of one or more motion parameters based on the first set of inertial signals, the second set of values of the second set of one or more motion parameters based on the second set of inertial signals, and an interpolated set of values of one or more interpolated motion parameters based on the first set of values and the second set of values, wherein the interpolated set of values corresponds to a 

generating a first re-projected depth image representing the first depth information included in the first depth image as if the first depth image had been captured at the point in time between the first inertial-sensor-measurement time and the second inertial-sensor-measurement time, wherein generation is based on the interpolated set of values; and generating a composite set of data by combining information from the first image, the first re-projected depth image, and the interpolated set of values.








Current Application					‘220
Claim 12:

a processor, and
memory storing instructions that, when executed by the processor, configure the apparatus to:








capture, by an image sensor, a first image captured at a first image capture time from a first image viewpoint; 

capture, by a depth sensor, a first depth image including first depth information, wherein the first depth information is captured from a first 

a first set of distances from the first depth viewpoint to surfaces detected by the depth sensor; generate, by an inertial sensor, a first set of inertial signals and a second set of inertial signals, wherein the first set of inertial signals is generated at a first inertial- sensor-measurement time and conveys a first set of values that is used to determine a first set of motion parameters, wherein the second set of inertial signals is generated at a second inertial-sensor-measurement time and conveys a second set of values that is used to determine a second set of motion parameters; determine an interpolated set of values of one or more interpolated motion parameters based on the first set of values and the second set of values, wherein the interpolated set of values corresponds to a point in time between the first inertial- sensor-measurement time and the second inertial-sensor-measurement time; 

generate, based on the interpolated set of values, a first re-projected depth image representing the first depth information included in the first depth image as if the first depth image had been captured at the point in time; and 

generate a composite set of data by combining information from the first image, the first re-profected depth image, and the interpolated set of values.


one or more hardware processors configured by machine-readable instructions to: capture, by an image sensor, images from viewpoints, the images including chromatic information, the chromatic information of individual images indicating one or more colors viewable by the image sensor from individual viewpoints of the image sensor, wherein the images include a first image captured at a first image capture time from a first image viewpoint; 

capture, by a depth sensor, depth images from viewpoints of the depth sensor, the depth images including depth information, wherein the depth information of individual depth images is captured from individual viewpoints of the depth sensor, wherein the depth information of the individual depth images indicates distances from the individual 


Claim 3 of the current application corresponds to claim 12 of ‘220.
Claim 4 of the current application corresponds to claim 13 of ‘220.
Claim 5 of the current application corresponds to claim 14 of ‘220.
Claim 6 of the current application corresponds to claim 15 of ‘220.
Claim 7 of the current application corresponds to claim 16 of ‘220.
Claim 8 of the current application corresponds to claim 17 of ‘220.
Claim 9 of the current application corresponds to claim 18 of ‘220.
Claim 10 of the current application corresponds to claim 19 of ‘220.
Claim 13 of the current application corresponds to claim 2 of ‘220.
Claim 14 of the current application corresponds to claim 3 of ‘220.
Claim 15 of the current application corresponds to claim 4 of ‘220.
Claim 16 of the current application corresponds to claim 5 of ‘220.
Claim 17 of the current application corresponds to claim 6 of ‘220.
Claim 18 of the current application corresponds to claim 7 of ‘220.
Claim 19 of the current application corresponds to claim 8 of ‘220.
Claim 20 of the current application corresponds to claim 9 of ‘220.


It is clear that all the elements of the application claims [2 and 12] are to be found in patent claims [l and 11] (as the application claims [2 and 12] fully encompasses patent claims [1 and 11]). The difference between the application claims [2 and 12] and the patent claims [1 and 11] lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims [l and 11] of the patent is in effect a "species" of the "generic" invention of the application claims [2 and 12]. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims [2 and 12] is anticipated by claims [1 and 11] of the patent, it is not patentably distinct from claims [l and 11] of the patent.

‘220 does not contain a computer-readable medium claim, but the claim language aligns with the method claim contained in the current application.

Allowable Subject Matter
Claims 2-21 would be allowed provided the double patenting rejection is overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo Us 2010/0157080 A1; Kunkel et al. US 2018/0374192 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664